Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0214804 to Subhedar et al. in view of U.S. Pub. No. 2013/0174346 to Klancnik.
Claims 1 and 14, Subhedar discloses a polyurethane bottom layer 24 [0029]; at least one middle inner core layer 30 positioned above the bottom layer formed and formed of a known foam formed in a range of densities [0033][0034][0035] and encased by a polyurethane foam perimeter 26 [0029], and a top layer 32 positioned above the
middle layer, wherein; the latex topper comprises consists of a latex core encased by a polyurethane foam perimeter 26; and wherein the latex layer is not exposed to flame when a flame source is applied to the heat-resistant mattress. As stated above, Subhedar discloses that the middle layer is formed of a known foam or a combination of laminated foams such as latex and polyurethane in a range of densities [0033][0034][0035], but is silent to the middle inner core layer comprising latex foam. Klancnik discloses that it is well known for mattress manufactures to employ an effective approach by incorporating fire-resistant compartments formed by encapsulating flammable materials within layers of fire-resistant materials [0011], and further employing an approach to encapsulating a latex core with a fire-resistant bottom layer in a fire-resistant foam compartment that includes foam [0024][0027].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the known approach as taught by Klancnik to encapsulate a known foam such as latex within the foam layers of Subhedar yielding predictable results that increase the mattresses fire resistance by reducing the risk of ignition.
Claims 2-12, Subhedar, as modified, discloses the mattress, but is silent to the latex core having a vertical thickness of at least 2.75 inches and not more than 6 inches,
the polyurethane foam perimeter has a thickness of at least 1.5 inches and not more than 9 inches, wherein the latex core has a density of at least 1.45 lbs. ft8 and not more than 5 lbs. ft8, the polyurethane foam perimeter has a density of at least 1.3 lbs. ft, the latex core has an IDF of at least 14 and not more than 28, wherein the polyurethane bottom layer, polyurethane middle layer and polyurethane top layer have an IDF of at least 6 and not more than 9. Selecting from a plethora of mechanical properties is
considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the mechanical properties as stated above yielding predictable results that provide an equivalent and alternative support characteristics that further provide the supportive attributes for the individual user of the mattress.

Claim 13, Subhedar, as modified, discloses the mattress, but is silent to the polyurethane bottom, middle, or top layers comprising a polyurethane swirl, gel swirl, gel foam, memory foam. Selecting from a plethora of known polyurethane materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select from the materials as stated above yielding predictable results that provide an equivalent or alternative polyurethane materials.
Claims 15-19 and 21-24, Subhedar, as modified, discloses the mattress, but is silent to the latex core has a vertical thickness of at least 2.75 inches and not more than 6 inches, the polyurethane foam perimeter has a thickness of at least 1.5 inches and not more than 9 inches, the latex core has a density of at least 1.45 and not more than 5 lbs., the polyurethane foam perimeter has a density of at least 1.3 lbs. ft3, the latex core has an IDF of at least 14 and not more than 28, the latex core having a vertical thickness of not more than 6 inches,the polyurethane foam perimeter has a thickness of not more than 9 inches,the latex core has a density of not more than 5 Ibs. ft3, the latex core has an IDF of not more than 28. Selecting from a plethora of mechanical properties is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the mechanical properties as stated above yielding predictable results that provide an equivalent and alternative support characteristics that further provide the supportive attributes for the individual user of the mattress.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0214804 to Subhedar et al. in view of U.S. Pub. No. 2013/0174346 to Klancnik, and further in view of U.S. Pat. No. 2018/0279795 to Murphy et al.
Claims 25-26, Subhedar discloses the mattress wherein Klancnik further discloses the fire-resistant compartment including fabric [0027], but is silent to the fabric having the ability to satisfy the full-scale fire test requirements of 16 CFR 1633 [0138]. Murphy discloses a mattress core are encased or built into mattresses that utilizes integrated fire barrier textile systems to impart into the mattress the ability to satisfy the full-scale fire test requirements of 16 CFR 1633 [0138]. It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ fire barrier textile systems as taught by Murphy yielding predictable results that satisfy the known full-scale fire test requirements of 16 CFR 1633 [0138]. With regards to the peak heat release not exceeding 200 kW during the 30-minute test set forth in 16 C.F.R. §1633.7 and the total heat release does not exceed 15 Mu for the first 10 minutes of the test when the heat-resistant mattress is subjected to the test. Selecting a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select the range of values as stated above yielding predictable results that provide a specific range of values that’s within the full range requirements set forth in CFR 1633.




Response to Arguments
Applicant's arguments filed 04/08/22 have been fully considered but they are not persuasive.  Regarding the Applicant’s the encapsulation process described in the remarks has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
However, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  Encapsulate is customarily defined as to enclose in.  As stated above, Klancnik discloses that it is well known for mattress manufactures to employ an effective approach by incorporating fire-resistant compartments formed by enclosing/encapsulating flammable materials within layers of fire-resistant materials [0011], and further employing an approach to enclosing/encapsulating a latex core with a fire-resistant bottom layer in a fire-resistant foam compartment that includes foam [0024][0027].  Examiner reads Klancnik encapsulating/enclosing process on the Applicant’s broad limitation since the function of enclosing the mattress layers within fire-resistant materials is accomplished by equivalent means.  It appears that the Applicant continues to rely on  broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above and the Applicant argues an encapsulation process that has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673